Case 2:20-cv-11659-GAD-DRG ECF No. 7, PagelD.53 Filed 09/03/20 Page 1 of 1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Michigan

Case Number: 20-11660

 

 

 

 

 

 

 

Plaintiff:
TWIN FLAMES UNIVERSE.COM INCORPORATED, ET AL. HINT | | | ll | | |
v5.

20200626142504
Defendant:

MISTY LENAE WARNER FORMERLY KNOWN AS LENAE BURCHELL, ET AL.

Received by Guaranteed Subpoena Service, Inc. on the 30th day of June, 2020 at 11:40 am to be served on Misty Lenae Warner,
formerly known as Lenae Burchell, 1312 W. 3rd St., McGregor, TX 76657-1413.

|, Nicholas Clinton Roe, being duly sworn, depose and say that on the 4th day of July, 2020 at 10:51 am, I:
INDIVIDUALLY/PERSONALLY executed by delivering a true copy of the Summons in a Civil Action with Complaint for
Defamation, Prayer for Relief with the date of service endorsed thereon by me, to: Misty Lenae Warner, formerly known as Lenae
Burchell at the address of: 1312 W. 3rd St., McGregor, TX 76657-1413, and informed said person of the contents therein, in
compliance with state statutes.

Military Status: Based upon inquiry of party, Defendant is in the Military Service of the United States of America.

Marital Status: Based upon inquiry of party, Defendant is not married.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: White, Height: 5'8", Weight: 155, Hair: Black, Glasses: N

| am of sound mind, capable of making this Affidavit. | am over the age of 18 years and | am not a paity to this suit and have no
interest in the outcome of the suit.

 

 

sara, JOSEPH CHARLES KLEPPER

Steph ,
See Notary Public, State of Texas
oe. ee Comm. Expires 10-20-2021
Ue GS 24146
MATA Notary ID 1313

 

My

 

 

 

 

 

 

 

Nicholas‘Clinton Roe
Subscribed and Sworn to before me on the _/S_ day PSC13625, Exp. 1/31/2022

Guaranteed Subpoena Service, inc.
top 2009 Morris Avenue

te Union, Nu 07083
(800) 672-1952

 

Our Job Serial Number: PTC-2020003903
Ref: 20200626 142504

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1m
